Exhibit 21 Subsidiaries of Highwoods Properties, Inc. Highwoods Realty Limited Partnership, a North Carolina limited partnership AP Southeast Portfolio Partners, L.P., a Delaware limited partnership Highwoods/Tennessee Holdings, L.P., a Tennessee limited partnership Highwoods Services, Inc., a North Carolina corporation HRLP NC-VA, L.P., a Delaware limited partnership HRLP Raleigh, L.P., a Delaware limited partnership * We have omitted the names of other direct and indirect subsidiaries of Highwoods Properties, Inc. because such other subsidiaries, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary. Subsidiaries of Highwoods Realty Limited Partnership AP Southeast Portfolio Partners, L.P., a Delaware limited partnership Highwoods/Tennessee Holdings, L.P., a Tennessee limited partnership Highwoods Services, Inc., a North Carolina corporation HRLP NC-VA, L.P., a Delaware limited partnership HRLP Raleigh, L.P., a Delaware limited partnership * We have omitted the names of other direct and indirect subsidiaries of Highwoods Realty Limited Partnership because such other subsidiaries, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary.
